Citation Nr: 1632007	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative disk disease of the cervical spine.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to service connection for a disability manifesting as bilateral upper extremity pain, including peripheral neuropathy. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1974 to January 1979 and from October 1979 to December 2002.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran had a personal hearing with the undersigned VLJ in August 2015.  Based on his testimony, the Board has inferred the additional claim of entitlement to a TDIU, which must be remanded for additional development.

In this decision, the Board is granting a 20 percent rating for the cervical spine, and a "staged" initial rating for headaches, with 10 percent prior to April 2012 and 50 percent thereafter.  However, both of these issues require additional development; they, along with the issues of entitlement to service connection for a disability manifesting as pain to the bilateral upper extremities and to a TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's degenerative disk disease (DDD) of the neck manifests with painful limited motion and functional loss with reduced forward flexion to 35 degrees, which is further reduced by frequent flares and headaches.

2.  Prior to April 2012, his headaches were characteristically prostrating averaging one in two months for several months; starting from April 2012, his headaches are very frequent and completely prostrating and prolonged, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  In resolving all doubt in his favor, his DDD of the neck more closely approximates the criteria for a 20 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5243 (2015).

2.  The Veteran's headaches meet the criteria for an initial 10 percent rating prior to April 2012, and meet the criteria for a 50 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2015); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
	
Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Cervical spine (neck)

The evidence regarding the Veteran's cervical spine requires additional development, in the form of an updated VA examination.  He has asserted that his symptoms have increased in severity.  However, the record is sufficiently developed for the Board to determine that an increased rating is warranted, as set forth below.  He is not prejudiced by this action, as the issue will be developed and readjudicated.

The Veteran's cervical spine disability is currently rated as 10 percent disabling under DC 5243, which pertains to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, DC 5243 (2015).  DC 5243 can be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating IVDS (IVDS Formula).  Id.  

Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for limited forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2015).

Under the IVDS Formula, ratings are determined based on the duration of incapacitating episodes in a 12-month period, which are defined as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, DC 5243, Note (1).  Incapacitating episodes totalling one week but less than two weeks warrant a 10 percent rating; two weeks but less than four weeks warrant a 20 percent rating; four weeks but less than six weeks warrant a 40 percent rating; and, six weeks or more of incapacitating episodes warrant a 60 percent rating.  Id.

After review of the available evidence, the Board finds that a 20 percent rating is warranted for the entire period on appeal.  Although the VA examination shows forward flexion of 35 degrees, which corresponds to a 10 percent rating, the Board finds that his symptoms more closely approximate the criteria for the next higher rating when taking into account his testimony to the Board.  During his August 2015 personal hearing, he testified that his range of motion is worse than measured, and is also reduced by his very frequent headaches.  Essentially, when he has a headache, it causes his neck to flare.  During flares, he complained that it hurts too much to move his neck at all.  Although this evidence requires development, in giving the Veteran the benefit of the doubt, the Board finds he meets the criteria for an immediate award of a higher 20 percent rating.  38 C.F.R. §§ 4.3, 4.7.

Headaches

The evidence regarding the Veteran's headaches require development, as complete VA treatment records are not associated with the claims file.  However, the record is sufficiently developed for the Board to determine that initial compensable ratings are warranted, as set forth below.  He is not prejudiced by this action, as the issue will be developed and readjudicated.
 
The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as noncompensable.  Under this code, a 0 percent rating is assigned for migraines that are less frequent.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

After review of the evidence, the Board finds that an initial rating of 10 percent is warranted starting from January 2006.  At that time, he had a three-day long headache that was so severe, he considered going to the emergency room.  In February 2007, it was noted his headaches were under control with ibuprofen, but it is unclear how many he was having at that time.  This evidence corresponds with a 10 percent rating.  

The record shows that in April 2012, his symptoms were much worse.  His supervisor and two other co-workers wrote letters in April 2014 that indicated they had observed the Veteran over the preceding two years suffer from severe and frequent headaches, to the point that he was using annual leave (vacation time) to deal with his pain, having used all of his sick time.  In support, he submitted a 2013 paystub that showed he took 91 hours of sick leave that year, as well as 161 hours of annual leave.  The March 2014 VA examination indicates the Veteran has six headaches a month that last an average of three days at a time.  A May 2014 treatment record noted some kind of headache on a daily basis.  At the August 2015 hearing, he reported that he does get nauseated and will vomit occasionally.  This evidence well-exceeds the criteria for a 30 percent rating, and the Board finds that it shows economic inadaptability.  Indeed, he indicated during his hearing that he was lucky to have an employer that allows him to rest while still on duty.  The Board finds that a staged rating is appropriate in this case, and that he is entitled to a 50 percent rating starting from April 2012.  38 C.F.R. § 4.124a, DC 8100; Fenderson, supra; Hart, supra.  

As mentioned above, the Board notes that the Veteran is not prejudiced by the Board's decision to immediately award these higher ratings, rather than waiting for the claims to return from the AOJ.  As these issues are being remanded for further development, further discussion of the evidence, including entitlement to extraschedular consideration, is not necessary at this time.  


ORDER

A 20 percent rating is granted for cervical DDD for the entire period on appeal.

A 10 percent initial rating is granted for headaches prior to April 2012, and a 50 percent initial rating is granted thereafter, for headaches.


REMAND

In regard to all claims, updated VA treatment records must be obtained.  The record only contains VA records through August 2010.  Further, his records reference a nerve conduction study that occurred sometime in 2006 or 2007, which is not of record.  Efforts must be made to obtain these records.

Specifically in regard to his neck, the Veteran has alleged that his symptoms have increased since that last examination in March 2014.  He also has indicated that he does not feel that the last examination was adequate and that the examiner was rushing him and seemed to be angry about something.  Further, the examination does not contain range of motion measurements in both passive and active motion. On remand, an updated and comprehensive examination must be conducted.

Specifically in regard to his claim for service connection of upper extremity peripheral neuropathy, the Veteran should be given an examination.  The record shows that he has had symptoms similar to radiculopathy in his upper extremities since he was in service (see STR dated February 1999).  An examination that addresses both direct and secondary service connection must be obtained.

In regard to entitlement to a TDIU, this matter is inextricably intertwined with his other claims.  He has testified that he was advised to stop doing his work, due to the damage it was causing his upper extremities.  He has also indicated that his supervisor allows him to take rests while still at work if he has a headache.  On remand, the issue of entitlement to a TDIU must be properly developed, including the issue of whether he is working in the equivalent of a "sheltered workshop."

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his neck, headaches, and upper extremities.  Make arrangements to obtain all records not already associated with the claims file.

Ask the Veteran where he was given a nerve conduction test (EMG), and make arrangements to obtain that report.

Ensure that a complete set of VA treatment records are associated with the claims file.  The record only contains up through August 2010.  Also ensure that results of all diagnostic testing conducted at VA are associated with the claims file.  

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), and develop whether he meets the income requirements for eligibility for IU, or whether the accommodations provided by his employment qualify as a "sheltered workshop."

3.  After receipt of records, schedule the Veteran for an appropriate examination, with a different clinician than conducted the March 2014 examination, for a report on the current severity of the Veteran's cervical degenerative disk disease.  The examiner is asked to review the file and conduct a complete examination, including all necessary diagnostic testing.  

Take range of motion measurements of the cervical spine in both active and passive motion.  Ask the Veteran to provide details of flares, including what causes them, how frequently they occur, how long they last, and what alleviates them.  Ask the Veteran to provide details on functional loss, and ask whether there are activities that he can no longer do.

Provide an opinion on whether the Veteran has IVDS, and if so, whether he has had 4 to 6 weeks of incapacitating episodes in any 12-month period.

Conduct neurological testing, and identify all neurological abnormalities resulting from his cervical DDD.  

All opinions are to be supported with explanatory rationale.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that a disability manifesting as bilateral upper extremity pain, including peripheral neuropathy, is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct all necessary diagnostic testing.
The Veteran served for nearly thirty years, and separated in December 2002.  In February 1996, he complained of tingling in his right arm, which was attributed to probable cervical DDD.  In February 1999, he was noted to have established cervical disk disease along with a right-sided radicular component into the ulnar nerve distribution.  In February 2001, he was noted to have intermittent numbness in his fingers.

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's disability is related to the symptoms in service.  If not, the examiner is asked whether it is as likely as not (50 percent or greater probability) that the Veteran's disability is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by his cervical DDD.

All opinions are to be accompanied by explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


